NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA ELENA JIMENEZ-JIMENEZ,                    No.    18-70919

                Petitioner,                     Agency No. A019-117-766

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Maria Elena Jimenez-Jimenez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Jimenez-Jimenez’s motion

to reopen as untimely, where she filed the motion more than twenty-four years

after her final order of deportation, and she did not present sufficient evidence of

due diligence for equitable tolling of the filing deadline. See 8 C.F.R.

§ 1003.2(c)(2); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable

tolling is available to a petitioner who is prevented from timely filing a motion to

reopen due to deception, fraud, or error, as long as the petitioner exercises due

diligence in discovering such circumstances).

      Because the due diligence determination is dispositive, the BIA was not

required to address prior counsels’ competence, and we do not address Jimenez-

Jimenez’s contentions regarding prejudice. See Simeonov v. Ashcroft, 371 F.3d

532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                    18-70919